Citation Nr: 0812427	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
April 1968.  He later served in the reserves, including on 
active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

To support his claim, the veteran testified at a hearing at 
the RO in December 2007 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).  After the 
hearing, the veteran was given 60 days to submit additional 
evidence.  See 38 C.F.R. § 20.709.  However, to date, neither 
he nor his representative has submitted any additional 
evidence as they indicated they would.  Thus, the Board is 
going ahead and deciding the appeal.

Other records show the RO also had earlier received 
additional private medical evidence after issuing the 
statement of the case (SOC) in December 2004.  But review of 
that evidence reveals that it is irrelevant to the 
disposition of the claim on appeal, such that a remand to the 
RO for preparation of a supplemental SOC (SSOC) is not 
required.  38 C.F.R. §§ 19.31(b), 19.37; 20.1304.  




FINDING OF FACT

Although there is competent and credible lay evidence that 
the veteran had brief treatment for a respiratory problem 
during service, there is no evidence of a resulting chronic, 
residual disability, and moreover, the competent medical 
evidence of record does not indicate his currently diagnosed 
chronic obstructive pulmonary disease (COPD) is the result of 
respiratory problems he experienced while in the military.


CONCLUSION OF LAW

Neither COPD nor any other respiratory disorder was incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1103, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.300(a), 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in September 2003 
and June 2004.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him of the information and evidence not of record 
that was necessary to substantiate his service-connection 
claim; (2) informing him of the information and evidence VA 
would obtain or assist him in obtaining; (3) informing him of 
the information and evidence he was expected to provide; and 
(4) requesting that he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

It equally deserves mentioning that the RO correctly issued 
those VCAA notice letters prior to initially adjudicating the 
claim in September 2004, the preferred sequence.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 
Vet. App. at 120.  Thus, there is no timing error in the 
provision of the VCAA notice.  The RO did not provide pre-
decisional VCAA notice that a downstream disability rating 
and an effective date will be assigned if service connection 
is granted, as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so not providing additional notice concerning those 
downstream elements of the claim is moot, in turn meaning 
this is, at most, harmless error.  38 C.F.R. § 20.1102.

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to the lack of Dingess notice has been rebutted:  (1) based 
on the communications sent to the veteran over the course of 
this appeal, and his responses, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he reasonably 
understands from the notices provided what was needed.

Specifically, the veteran submitted additional service 
medical records (SMRs) and service personnel records (SPRs), 
duplicate records, lay statements, personal statements, 
hearing testimony, a VA physician letter, and private medical 
evidence showing actual knowledge of the evidence required to 
substantiate his respiratory disorder claim at issue.  He 
advised that missing inpatient SMRs would show treatment for 
a significant respiratory disorder during service.  He also 
indicated during his hearing that he would obtain and submit 
a more detailed medical opinion establishing a nexus (i.e., 
link) between his current respiratory disorder and his 
military service.  Therefore, he clearly has knowledge of the 
type of evidence needed to prove his service-connection 
claim.  In addition, the VCAA notices provided by VA are 
clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  So all this considered, he was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim; the intended purpose of the VCAA 
notice was not frustrated.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  

As for the duty to assist, the RO has obtained the majority 
of the veteran's SMRs and his relevant VA treatment records.  
He has submitted additional SMRs and SPRs, duplicate records, 
lay statements, personal statements, hearing testimony, a VA 
physician letter, and private medical evidence.  

With regard to outstanding medical evidence, the veteran and 
his representative indicated during the hearing that they 
would be obtaining additional private medical evidence 
showing treatment since service for a respiratory disorder, 
also morning reports and, as mentioned, a nexus opinion from 
a particular VA physician.  And as already alluded to, the 
veteran was given 60 extra days to submit this additional 
evidence.   See hearing transcript at pages 11-14.  However, 
the Board never received any additional evidence, and his 
representative clearly stated on the record that he would 
only ask VA to further assist "if there is an insurmountable 
problem," such as in obtaining this additional evidence.  
There is no indication of any further request for VA to 
assist the veteran.  Absent any additional evidence or 
feedback from the veteran or his representative, the Board 
finds no reasonable basis for attempting further development 
of the claim, including any outstanding private treatment 
records.  

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the RO, through 
the National Personnel Records Center (NPRC), a military 
records repository, was able to obtain the majority of the 
veteran's SMRs.  However, it does appear that certain 
relevant inpatient clinical SMRs from March and April 1968 
are missing.  Under these circumstances, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, in June 2004, 
the NPRC concluded no further SMRs were available and that 
further attempts to locate them would be futile.  During the 
hearing, the veteran was given the opportunity to have more 
time to secure morning reports.  However, no additional 
evidence was submitted, and in any event, as discussed below, 
in making its determination in this case the Board has 
acknowledged that the veteran may have indeed been 
hospitalized for a respiratory disorder in March or April 
1968, during service, thereby lessening any prejudicial 
effect due to the missing SMRs.  Overall, the Board finds no 
further basis for pursuit of any missing SMRs.  38 C.F.R. 
§ 3.159(c)(2) and (3).  

No medical examination has been conducted or medical opinion 
obtained to assist in deciding this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But this is because 
the standards of McLendon are not met in this case.  Although 
there is competent lay evidence of the occurrence of 
respiratory problems in service, the report of the veteran's 
military separation examination and subsequent ACDUTRA 
examination records reveal that any respiratory disorder he 
may have had during service was acute and transitory in 
nature and resolved without chronic residual disability.  
Further, there is neither credible evidence of continuity of 
symptomatology of a respiratory disorder since service, nor 
competent medical evidence suggesting that any current 
respiratory disorder is linked to the veteran's military 
service.  So as his service and post-service medical records 
provide sufficient competent medical evidence to decide his 
claim, there is no basis for obtaining a VA examination or 
medical opinion.  Thus, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is 


capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The Board once again emphasizes that VA has a heightened duty 
to assist and to search for alternate medical records when 
SMRs are missing or presumed destroyed.  Cromer, 19 Vet. App. 
at 217-18.  In Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), another case wherein the veteran's SMRs were missing, 
the Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.  But no presumption, either in favor of the claimant 
or against VA, arises when there are lost or missing service 
records.  See Cromer, 19 Vet. App. at 217-18 (2005) (the 
Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  Moreover, missing records do 
not lower the threshold for an allowance of a claim.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996).  That is to say, missing records, while indeed 
unfortunate, do not eliminate the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service or to a service-connected disability.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against), with the veteran 
prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis

The veteran maintains that his current respiratory problems 
are from an attack of "pleurisy" during service in March 
and April 1968.  He contends that he was hospitalized in mid-
March of 1968 during service for pleurisy due to long, forced 
marches during training exercises.  He asserts that his 
respiratory problems have worsened gradually over the years 
since his discharge from service.  See his July 2003 informal 
claim; September 2003 formal claim; and August 2004 personal 
statement.  

The first and perhaps most fundamental requirement for any 
service-connection claim is proof the veteran currently has 
the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated from 1999 to 2003 show a diagnosis of COPD.  In 
addition, an August 2003 VA physician letter documents 
treatment for "chronic lungs [sic] conditions" for many 
years.  Therefore, the evidence clearly shows current 
respiratory disorders, including COPD.  Consequently, the 
determinative issue is whether any of these conditions are 
somehow attributable to the veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And it is in this critical respect the veteran's 
claim fails.

The veteran's SMRs dated from July 1965 through February 1968 
show no complaints, treatment or diagnosis of a respiratory 
disorder.  However, at the beginning of March 1968 during 
service, he complained of painful breathing, and a chest X-
ray was performed.  But the X-ray was negative; there was no 
medical evidence of a diagnosable respiratory disorder at 
that time.  Several weeks after that chest X-ray was 
performed, the veteran contends he was hospitalized for a 
week to a week and a half for pleurisy or fluid in his lungs.  
Any clinical SMRs from this time period appear to be missing.  
In any event, he is competent to report in-service 
hospitalization and treatment for a respiratory disorder in 
March 1968, especially given the fact that certain clinical 
SMRs may be missing for that time period.  Washington, 19 
Vet. App. at 368; Layno, 6 Vet. App. at 469.  See, too, 38 
C.F.R. § 3.159(a)(2).  However, what is most significant here 
is that during his separation examination one month later in 
April 1968, there again was no complaint, treatment, or 
diagnosis of a respiratory disorder or even indication of any 
residuals of his recent treatment only one month after his 
hospitalization for a respiratory disorder.  Since he was 
being discharged from service, he would have no plausible 
reason not to report any respiratory symptoms at that time, 
especially if they were as severe as he is now claiming.  Of 
even greater significance is the fact that one year later, in 
June and July 1969 during ACDUTRA physical examinations, 
there again were no complaints or diagnoses of a respiratory 
disorder, despite his contentions that he received further 
post-service medical treatment for his respiratory problems 
in 1968 and 1969.  Therefore, his SMRs and immediate 
post-service ACDUTRA examinations, as a whole, do not support 
his claim for service connection as they do not reveal a 
chronic respiratory disorder that lasted beyond service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Furthermore, post service, the evidence as a whole does not 
show continuity of symptomatology of any respiratory disorder 
since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the veteran's own 
personal statements and the lay statements of friends and 
family asserting continuous respiratory symptoms and 
treatment since his discharge from service, gradually 
worsening over time.  He and other lay persons are indeed 
competent to report respiratory symptoms and treatment from 
the time of his military service.  Layno, 6 Vet. App. at 469.  
See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions in this case are outweighed by the 
other post-service evidence of record which, as a whole, does 
not document complaints or treatment for a respiratory 
disorder until the 1990s, at least 20 years after his 
discharge from service.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
affords the veteran's lay statements less probative weight in 
light of the lack of corroborating medical evidence upon 
discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
It follows that there is no basis to award service connection 
for a respiratory disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

Moreover, there is simply no competent, medical evidence or 
opinion that relates the veteran's current COPD to his period 
of active military service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this 
regard, the Board has considered the August 2003 VA physician 
letter indicating the veteran currently has chronic lung 
disorders that he reports began in 1968 with an attack of 
pleuritis.  Notably, this VA physician never actually made a 
medical determination that the veteran's current respiratory 
disorders are related to his reported in-service treatment.  
He just merely reiterates the veteran's reported assertions.  
Evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In addition, although a 
physician can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the claimant.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Here, there is no indication this VA 
physician reviewed any pertinent SMRs or other post-service 
records when noting the veteran's reported history.  See 
Elkins v. Brown, 5 Vet. App. 478 (1993) and Black v. Brown, 5 
Vet. App. 177 (1993) (highlighting doctor's failure to 
consider the relevant pre- and post-service medical history).

Finally, in another significant decision of note, Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  The Board does not deny that the veteran is 
credible in reporting hospitalization or treatment for 
respiratory disorder in March 1968 during service.  However, 
he is neither competent nor credible in asserting that his 
current COPD or other lung disorders "began" in 1968 with 
an attack of pleuritis.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  And again, the August 2003 VA 
physician never actually provided an opinion that the 
veteran's current respiratory disorders were related to 
service based on the veteran's reported history.  He merely 
noted the veteran's reported history without further 
enhancement.  Moreover, although given opportunity after his 
hearing, the veteran did not provide any additional 
supporting medical nexus evidence.

Absent such evidence of a nexus, service connection is not 
warranted.  Incidentally, VA treatment records dated in July 
2002 and July 2003, when documenting the COPD diagnosis, also 
note "continued tobacco abuse."  Other VA treatment records 
document a 35-year history of smoking one to as many as three 
packs of cigarettes a day.  As to the veteran's history of 
chronic smoking, VA law now expressly prohibits granting 
service connection for any resulting disability (including 
COPD) which may be attributable to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300(a).  So even were the Board to assume for the 
sake of argument the veteran started smoking during service, 
any resulting claim for COPD would still have to be denied 
and, in any event, he has never contended that his smoking 
habit is the result of his military service, or that even his 
smoking habit led to his current COPD.  See also VAOPGCPREC 
2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997) 
(indicating, among other things, that although a veteran, 
even as a layman, is competent to testify that he started 
smoking in service, he is not competent to determine whether 
he actually had a chemical addiction to nicotine while in 
service and whether his chronic smoking habit caused his 
current disability). 

Accordingly, even in consideration of the heightened duty due 
to certain missing SMRs, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a respiratory disorder, so there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Cromer, supra.  


ORDER

The claim for service connection for a respiratory disorder 
is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


